Citation Nr: 1047589	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO. 08-36 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. The Veteran attended a hearing before the undersigned 
in September 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

A Veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in January 
1962 and ending in May 1975) shall be presumed to have been 
exposed during such service to certain herbicide agents, 
including an herbicide commonly referred to as Agent Orange. 38 
U.S.C.A. § 1116(f). "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam, that is, within the land 
borders, including the inland waters, of Vietnam. 38 C.F.R. § 
307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 
2008). If a Veteran was exposed to certain herbicides, including 
Agent Orange, during active service, diabetes mellitus, type 2, 
will be presumed to have been incurred in service if manifest to 
a compensable degree, even if there is no record of such disease 
during service. 38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994) 
 
The Veteran does not argue and the record does not show that the 
Veteran actually served in the country of the Republic of 
Vietnam, that is, within the land borders, of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii). Instead, the Veteran claims that he was a 
corpsman in the Navy and was stationed in San Diego. He claims 
that, on several occasions, wounded were evacuated directly to 
the hospital in which he served. They came still fully dressed 
with mud from Vietnam on their shoes and clothes. The Veteran 
reports that he removed the shoes and clothes and washed the mud 
off himself. He contends that he was exposed to Agent Orange via 
the clothes and soldiers directly evacuated to his San Diego 
hospital.
 
The Veteran's claim in this case is precise: he does not claim 
that he was exposed to herbicides in Vietnam, but his exposure 
was from the residue herbicide on the clothes and men who 
returned with the herbicide on their clothing and equipment.  The 
Veteran must be informed that he should provide evidence that 
tends to show he was exposed to the clothes and mud of someone 
recently exposed to herbicides in Vietnam.  The Veteran should be 
advised of the need for such evidence, and that he may also 
obtain and submit a medical opinion linking diabetes to Agent 
Orange exposure.  Such an opinion should include the basis for 
any conclusions made, as a review of the Veteran's history, and 
if medical information or research is used to reach a conclusion, 
copies of that research should be included with the opinion.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim. Id. Here, the Veteran has 
been afforded a VA Agent Orange examination but he has not yet 
been afforded an examination that includes a nexus opinion. After 
the Veteran has been given the opportunity to support his claim 
with additional evidence, such an examination should be 
scheduled. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
must provide a medical examination when it is necessary to decide 
the claim). 

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice must be provided 
to the Veteran, including a description of 
the provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the Veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the Veteran is responsible to 
obtain and what evidence VA will obtain.

Specifically, this notice should advise 
the Veteran that he should provide 
evidence that he was regularly exposed to 
the clothes and mud on soldiers recently 
exposed to Agent Orange. This might 
include letters written contemporaneously 
to the event describing his duties, 
military paperwork in his possession doing 
the same, photographs, buddies statements, 
and the like.  It should also advise him 
that he may obtain a medical opinion 
linking his diabetes to Agent Orange 
exposure would also support a claim for 
service connection on a direct basis.  The 
foundation or basis for any opinion must 
be included, and might include a 
discussion of the Veteran's history of 
exposure, and medical information upon 
which an opinion is based.  Medical 
literature used in this regard should be 
included with the opinion.  

2.  Ensure that the Veteran's entire 
personnel folder (201 File) is contained 
in his VA claims folder.  While some 
records are in an envelope attached to the 
VA folder, it is unclear whether these 
represent all the personnel records 
available for this Veteran.  

3. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of diabetes mellitus type II. The 
entire claims file must be made available 
to the VA examiner. Pertinent documents 
should be reviewed, including service 
treatment records, VA and private 
treatments records, the statements of the 
Veteran, and any other evidence provided 
by the Veteran. The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether at 
least as likely as not diabetes mellitus 
is related to Agent Orange exposure in 
service as described by the Veteran, had 
its onset in service, or is otherwise 
related to service as described by the 
Veteran.  All documentation used to 
support the opinion must be attached.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board. 

4. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

